DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	


Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 ends with a comma; it should end with a period.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6-19 of U.S. Patent No. 10,835,791 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because: with regards to current application claim 1 versus the ‘791 patent claim 1, in the current claim 1, applicant has removed the reference to “a striking face, a heel side, a toe side, and a rear side”, and reference to a “circular….opening, first plate, and second plate” (emphasis added).  Thus, the current claim is broader in scope and is anticipated by the ‘791 claim (i.e. the current claim is a genus of the ‘791 species).  The same analysis applies to claim 14 of the current applicant versus claim 14 of the ‘791 patent.  In the current claim 14, applicant has removed words like “driver-type”, “metal alloy”, and reference to a “circular…opening, first plate, and second plate”, and “a carbon composite crown/material”(emphasis added).  Thus, the current claim is broader in scope and is anticipated by the ‘791 claim (i.e. the current claim 14 is also a genus of the ‘791 species).  All dependent claims 2-4, 6-13, and 15-19 are virtually identical between the current application and the ‘791 patent.  



Allowable Subject Matter
Claims 1-20 would be allowable with the filing of a terminal disclaimer in conjunction with US Pat. No. 10,835,791 B1.
The reasons for allowance of independent claims 1 and 14 are consistent for the reasons of allowance as described in the parent applications 16/806,710 and 17/092,912 (now US Pat. No. 10,835,791 B1 and 11,083,939 B1, respectively).
That is, claims 1 and 14 recite at least the following features which are patentable over the prior art (emphasis added):
1. A golf club head comprising:
a body comprising a sole with an opening that is at least partially encircled by a retention structure;
a first plate comprising a first central region, an edge region encircling the first central region, and a first slot disposed in the first central region;
a second plate comprising a second central region, at least one spring finger extending from the second central region, and a second slot disposed in the second central region; and
a weight assembly comprising a weight portion, a screw, and a nut, wherein the retention structure comprises a first lip, a second lip, and a groove area between the first and second lips,
wherein a portion of each of the edge region and the at least one spring finger is disposed within the groove area so that the first and second central regions of the first and second plates are at least partially suspended within the opening in the sole,
wherein a portion of the first slot overlaps a portion of the second slot, and wherein the screw extends through the weight portion, the first slot, and the second slot to engage the nut…



Claim 14 uses similar language. As claim 1 and 14 are allowed, dependent claims 2-13 and 15-20 are also allowed.  
For clarity, the Examiner construes “slot” to be “a narrow, elongated depression, groove, notch, slit, or aperture” as viewed in the crown or sole orientation (i.e. the orientation of Fig. 6; definition provided by dictionary.com; emphasis added).  That is, the elongated aperture as viewed in the crown/sole orientation allows the weight to “slide” along the plates (see pars. [0021]-[0022] of the originally filed spec).  As such, the Examiner’s interpretation is completely consistent with the specification.  More specifically, the Examiner does not construe “slot” to simply be a circular hole “elongated” in the sole to crown direction.      
The Examiner also construes the “groove” in combination with the “first and second lip” as the “retention structure” for the first and second plates.  Restated, the groove in combination with the first and second lip are the structure that retain the first and second plates to the club head body because “a portion of each of the edge region [of the first plate] and the at least one spring finger [of the second plate]” are physically “disposed with the groove area”.  More specifically, the first and second plate are retained in the head body by the groove and lips and not by means of just a screw (i.e. a simple circular weighted washer held in by screw attachment).
Finally, the Examiner construes “encircled” to be “to form a circle around; surround; encompass” as defined by dictionary.com (also consistent with applicant’s spec).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/13/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711